488 F.2d 609
John T. HILL, Plaintiff-Appellant,v.STATE OF MICHIGAN et al., Defendants-Appellees.
No. 73-1504.
United States Court of Appeals,Sixth Circuit.
Nov. 29, 1973.

John T. Hill, pro se.
Frank J. Kelley, Atty. Gen. of Mich., Lansing, Mich., on brief for defendants-appellees.
Before PHILLIPS, Chief Judge, and PECK and LIVELY, Circuit Judges.
PER CURIAM.


1
John T. Hill, the plaintiff-appellant, filed a court action denominated "An Appeal and Petition for Writ of Error" against the City of Detroit and the Wayne County Circuit Court, alleging that his Fourteenth Amendment right to due process and equal protection of the laws was violated when the Michigan Court of Appeals failed to waive a $25 fee for the filing of his appeal and to furnish him with a free transcript in a civil case.


2
Hill was employed by the Detroit Housing Commission during 1967.  He subsequently was transferred to the Mayor's Committee for Human Resources Development, where he was employed until July 9, 1971.  At that time he was notified of his transfer, because of unsatisfactory performance, from the Mayor's Committee back to the Housing Commission.  He refused the transfer and his employment was terminated effective August 2, 1971.


3
He filed an action in the Circuit Court of Wayne County asking that a veteran's preference hearing be ordered, which was denied.  The Michigan Court of Appeals affirmed, No. 12,742 (Nov. 16, 1971).  The Michigan Supreme Court remanded the case with an order to hold the hearing sought by Hill. 386 Mich. 782 (1972).


4
The hearing was held, as directed by the Supreme Court of Michigan, wherein his petition was heard and dismissed.  He then sought a free copy of the Circuit Court transcript, which was denied by the State Circuit Court, the Court of Appeals of Michigan, No. 15,774 (Dec. 28, 1972), and the Supreme Court of Michigan, No. 54,618 (Feb. 15, 1973).  The Court of Appeals of Michigan ultimately dismissed his appeal for failure either to file a full transcript or a stipulated limited transcript, No. 15,774, (Jan. 22, 1973).


5
The present action was filed in the United States District Court claiming a denial of Hill's federal constitutional rights through the State Courts' refusal to provide him with a free transcript for appeal purposes.


6
District Judge Philip Pratt dismissed the complaint as not stating a claim upon which relief could be granted and as frivolous under 28 U.S.C. Sec. 1915(d).  Hill appeals.


7
The appeal was assigned to this panel under Rule 3(e) of the Rules of this Court.  We agree with the District Court that this appeal is controlled by the decision of the Supreme Court in Ortwein v. Schwab, 410 U.S. 656, 93 S. Ct. 1172, 35 L.Ed.2d 572 (1973) and United States v. Kras, 409 U.S. 434, 93 S.Ct. 631, 34 L.Ed.2d 626 (1973), and that Boddie v. Connecticut, 401 U.S. 371, 91 S.Ct. 780, 28 L.Ed.2d 113 (1971), is not applicable.  We further conclude that the issues presented on this appeal are so unsubstantial as not to require further argument.  Rule 8, Rules of this Court.


8
The judgment of the District Court is affirmed.